IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 366PA13
                             FILED 6 NOVEMBER 2015

 STATE OF NORTH CAROLINA

              v.
 LESTER GERARD PACKINGHAM



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 748 S.E.2d 146 (2013), vacating a judgment

entered on 30 May 2012 by Judge William Osmond Smith in Superior Court, Durham

County. Heard in the Supreme Court on 8 September 2014.

      Roy Cooper, Attorney General, by Anne M. Middleton and David L. Elliott,
      Assistant Attorneys General, for the State-appellant.

      Glenn Gerding, Appellate Defender,1 for defendant-appellee.


      EDMUNDS, Justice.


      The Court of Appeals vacated defendant’s conviction for accessing a social

networking Web site as a registered sex offender, finding that the applicable statute,

N.C.G.S. § 14-202.5, is unconstitutional both on its face and as applied to defendant.

We conclude that the statute is constitutional in all respects. Accordingly, we reverse

the holding to the contrary of the Court of Appeals.


      1 Glenn Gerding was appointed to the position of Appellate Defender on 1 November
2015. His motion to withdraw as private assigned counsel was allowed by this Court on 5
November 2015. His motion to represent defendant through this Court’s appointment of
the Appellate Defender was also allowed on 5 November 2015.
                                STATE V. PACKINGHAM

                                  Opinion of the Court



      In 2008, the General Assembly enacted N.C.G.S. § 14-202.5, which bans the

use of commercial social networking Web sites by registered sex offenders. In April

2010, Officer Brian Schnee of the Durham Police Department began an investigation

to detect such sex offenders living in Durham who were illegally accessing commercial

social networking Web sites. Officer Schnee identified defendant Lester Gerard

Packingham (defendant), who had been convicted in 2002 of a sexual offense in

Cabarrus County, North Carolina, as a registered sex offender subject to N.C.G.S.

§ 14-202.5. Officer Schnee located defendant’s name and photograph on the North

Carolina Department of Justice Sex Offender Registry. While investigating the Web

site Facebook.com, Officer Schnee found a user profile page that, based upon the

profile photo, he believed belonged to defendant. Although the name on the Facebook

account was “J.R. Gerrard,” Officer Schnee was able to confirm that the Facebook

page in fact was defendant’s. During a subsequent search of defendant’s residence,

officers recovered a notice of “Changes to North Carolina Sex Offender Registration

Laws” signed by defendant describing commercial social networking Web sites that

he was prohibited from accessing. This document was admitted into evidence at trial.

      On 20 September 2010, defendant was indicted by a Durham County grand

jury for violating N.C.G.S. § 14-202.5. On 9 December 2010, defendant filed a motion

to dismiss the charge in Superior Court, Durham County, contending that section 14-

202.5 is unconstitutional on its face or as applied to him. On 19 April 2011, the trial

court entered an order denying defendant’s motion. The trial court’s order included


                                          -2-
                                 STATE V. PACKINGHAM

                                    Opinion of the Court



a finding of fact that both the State and defendant agreed that Facebook.com is a

social networking Web site as contemplated by N.C.G.S. § 14-202.5. The trial court

declined to address defendant’s facial challenge but found that N.C.G.S. § 14-202.5

was constitutional as applied to defendant. On 22 June 2011, the Court of Appeals

denied defendant’s petition for certiorari.

      The case went to trial and, after considering evidence that defendant

maintained a Facebook page, a jury on 30 May 2012 found defendant guilty of one

count of accessing a commercial social networking Web site by a registered sex

offender. The trial court sentenced defendant to a term of six to eight months of

imprisonment, suspended for twelve months, and defendant was placed on

supervised probation.

      Defendant appealed to the Court of Appeals, challenging the constitutionality

of N.C.G.S. § 14-202.5. That court determined that N.C.G.S. § 14-202.5 “plainly

involves defendant’s First Amendment rights . . . because it bans the freedom of

speech and association via social media” and concluded that intermediate scrutiny

was appropriate. State v. Packingham, ___ N.C. App. ___, ___, 748 S.E.2d 146, 150

(2013). While acknowledging the legitimate state interest in protecting children from

sex offenders, the Court of Appeals found that the statute “is not narrowly tailored,

is vague, and fails to target the ‘evil’ it is intended to rectify” because it “arbitrarily

burdens all registered sex offenders by preventing a wide range of communication

and expressive activity unrelated to achieving its purported goal.” Id. at ___, 748


                                            -3-
                                  STATE V. PACKINGHAM

                                    Opinion of the Court



S.E.2d at 154. The court further concluded that the language of N.C.G.S. § 14-202.5

“lacks clarity, is vague, and certainly fails to give people of ordinary intelligence fair

notice of what is prohibited.” Id. at ___, 748 S.E.2d at 153. Accordingly, finding that

the statute violates the First Amendment, the Court of Appeals held the statute

unconstitutional on its face and as applied, and vacated defendant’s conviction. Id.

at ___, 748 S.E.2d at 154. On 7 November 2013, this Court allowed the State’s

Petition for Discretionary Review.

      Statutes are presumed constitutional, Wayne Cty. Citizens Ass’n for Better Tax

Control v. Wayne Cty. Bd. of Comm’rs, 328 N.C. 24, 29, 399 S.E.2d 311, 314-15 (1991),

and the interpretation of a statute is controlled by the intent of the legislature, State

v. Hart, 287 N.C. 76, 80, 213 S.E.2d 291, 294-95 (1975). We review challenges to the

constitutionality of a statute de novo. In re Adoption of S.D.W., 367 N.C. 386, 391,

758 S.E.2d 374, 378 (2014) (citing Libertarian Party of N.C. v. State, 365 N.C. 41, 46,

707 S.E.2d 199, 202-03 (2011)).

      Defendant argues that N.C.G.S. § 14-202.5 is unconstitutional both on its face

and as applied to him, contending that the statute violates his right to free speech as

guaranteed by the United States and North Carolina Constitutions. U.S. Const.

amend. I (“Congress shall make no law . . . abridging the freedom of speech . . . .”);

N.C. Const. art. I, § 14 (“Freedom of speech and of the press are two of the great

bulwarks of liberty and therefore shall never be restrained . . . .”). As we begin our

analysis, we note that while these constitutional provisions appear absolute,


                                            -4-
                                STATE V. PACKINGHAM

                                   Opinion of the Court



“[h]istory, necessity, and judicial precedent have proven otherwise: ‘Freedom of

speech is not an unlimited, unqualified right.’ ” Hest Techs., Inc. v. State ex rel.

Perdue, 366 N.C. 289, 297, 749 S.E.2d 429, 435 (2012) (quoting State v. Leigh, 278
N.C. 243, 250, 179 S.E.2d 708, 712 (1971)), cert. denied, ___ U.S. ___, 134 S. Ct. 99,

187 L. Ed. 2d 34 (2013). In addition, when analyzing alleged violations of our State

Constitution’s Free Speech Clause, this Court has given great weight to the First

Amendment jurisprudence of the United States Supreme Court.               See State v.

Petersilie, 334 N.C. 169, 184, 432 S.E.2d 832, 841 (1993) (adopting that Court’s First

Amendment jurisprudence “[i]n this case”).

      The issue before us is whether the proscription of access to some social

networking Web sites violates the First Amendment.           An as-applied challenge

contests whether the statute can be constitutionally applied to a particular

defendant, even if the statute is otherwise generally enforceable. Frye v. City of

Kannapolis, 109 F. Supp. 2d 436, 439 (M.D.N.C. 1999). A facial challenge maintains

that no constitutional applications of the statute exist, prohibiting its enforcement in

any context. Id. The constitutional standards used to decide either challenge are the

same. Edwards v. District of Columbia, 755 F.3d 996, 1001 (D.C. Cir. 2014).

      We begin by considering defendant’s facial challenge, cognizant that a facial

attack on a statute imposes a demanding burden on the challenger. United States v.

Salerno, 481 U.S. 739, 745, 107 S. Ct. 2095, 2100, 95 L. Ed. 2d 697, 707 (1987). This

Court rarely upholds facial challenges because “[t]he fact that a statute ‘might


                                           -5-
                                STATE V. PACKINGHAM

                                   Opinion of the Court



operate unconstitutionally under some conceivable set of circumstances is insufficient

to render it wholly invalid.’ ” State v. Thompson, 349 N.C. 483, 491, 508 S.E.2d 277,

282 (1998) (quoting Salerno, 481 U.S. at 745, 107 S. Ct. at 2100, 95 L. Ed. 2d at 707).

      The First Amendment is triggered by regulations that burden speech, so we

must make an initial determination whether N.C.G.S. § 14-202.5 is a regulation of

speech or a regulation of conduct. The distinction is critical because a statute that

regulates speech is “subjected to exacting scrutiny: The State must show that the

‘regulation is necessary to serve a compelling state interest and that it is narrowly

drawn to achieve that end.’ ” Burson v. Freeman, 504 U.S. 191, 198, 112 S. Ct. 1846,

1851, 119 L. Ed. 2d 5, 14 (1992) (plurality) (quoting Perry Educ. Ass’n v. Perry Local

Educators’ Ass’n, 460 U.S. 37, 45, 103 S. Ct. 948, 955, 74 L. Ed. 2d 794, 804 (1983)).

First Amendment protection of speech is extended to conduct only when the conduct

in question “is inherently expressive.” Rumsfeld v. Forum for Acad. & Inst’l Rights,

Inc., 547 U.S. 47, 66, 126 S. Ct. 1297, 1310, 164 L. Ed. 2d 156, 175 (2006). In contrast,

a regulation that governs conduct while imposing only an incidental burden upon

speech “must be evaluated in terms of [its] general effect.” United States v. Albertini,

472 U.S. 675, 689, 105 S. Ct. 2897, 2906, 86 L. Ed. 2d 536, 548 (1985). An incidental

burden on speech is permissible “so long as the neutral regulation promotes a

substantial government interest that would be achieved less effectively absent the

regulation.” Id.

      The statute at issue provides in pertinent part:


                                           -6-
                   STATE V. PACKINGHAM

                     Opinion of the Court



    (a) Offense. — It is unlawful for a sex offender who is
registered in accordance with Article 27A of Chapter 14 of
the General Statutes to access a commercial social
networking Web site where the sex offender knows that the
site permits minor children to become members or to create
or maintain personal Web pages on the commercial social
networking Web site.
    (b) For the purposes of this section, a “commercial social
networking Web site” is an Internet Web site that meets all
of the following requirements:
      (1) Is operated by a person who derives revenue from
           membership fees, advertising, or other sources
           related to the operation of the Web site.
      (2) Facilitates the social introduction between two or
           more persons for the purposes of friendship,
           meeting     other    persons,     or  information
           exchanges.
      (3) Allows users to create Web pages or personal
           profiles that contain information such as the
           name or nickname of the user, photographs
           placed on the personal Web page by the user,
           other personal information about the user, and
           links to other personal Web pages on the
           commercial social networking Web site of friends
           or associates of the user that may be accessed by
           other users or visitors to the Web site.
      (4) Provides users or visitors to the commercial
           social networking Web site mechanisms to
           communicate with other users, such as a
           message board, chat room, electronic mail, or
           instant messenger.
    (c) A commercial social networking Web site does not
include an Internet Web site that either:
      (1) Provides only one of the following discrete
           services: photo-sharing, electronic mail, instant
           messenger, or chat room or message board
           platform; or
      (2) Has as its primary purpose the facilitation of
           commercial transactions involving goods or
           services between its members or visitors.



                             -7-
                                STATE V. PACKINGHAM

                                  Opinion of the Court



N.C.G.S. § 14-202.5 (2013).

      This statute addresses the ability of registered sex offenders to access some

social networking Web sites. We concluded in Hest that legislation banning the

operation of sweepstake systems primarily regulated “noncommunicative conduct

rather than protected speech.” 366 N.C. at 296, 749 S.E.2d at 435. The plaintiff in

Hest argued that video games which were used to announce the results of the

sweepstakes should be protected by the First Amendment. We disagreed, finding

that the statute at issue in that case prohibited not the video games but the

underlying conduct of a sweepstakes whose outcome was announced through the

video game. Id. at 297, 749 S.E.2d at 435. Unlike the statute in Hest, however, the

statute here defines a “commercial social networking Web site” as one that facilitates

social introduction between people, N.C.G.S. § 14-202.5(b)(2), and provides users with

a means of communicating with each other, id. § 14-202.5(b)(4). As is apparent to

any who access them, social networking Web sites provide both a forum for gathering

information and a means of communication. Even so, like the statute in Hest, the

essential purpose of section 14-202.5 is to limit conduct, specifically the ability of

registered sex offenders to access certain carefully-defined Web sites. This limitation

on conduct only incidentally burdens the ability of registered sex offenders to engage

in speech after accessing those Web sites that fall within the statute’s reach. Thus

we conclude that section 14-202.5 is a regulation of conduct.

      Our next inquiry is whether N.C.G.S. § 14-202.5 governs conduct on the basis


                                          -8-
                                  STATE V. PACKINGHAM

                                    Opinion of the Court



of the content of speech or is instead a content-neutral regulation. See Brown v. Town

of Cary, 706 F.3d 294, 300 (4th Cir. 2013) (“Our first task is to determine whether the

[statute] ‘is content based or content neutral . . . .’ ”) (quoting City of Ladue v. Gilleo,

512 U.S. 43, 59, 114 S. Ct. 2038, 2047, 129 L. Ed. 2d 36, 50 (1994) (O’Connor, J.,

concurring)).   The level of scrutiny we apply is based on this determination.

Restrictions based upon the content of the speech trigger strict scrutiny, see United

States v. Playboy Entm’t Grp., 529 U.S. 803, 814, 120 S. Ct. 1878, 1886, 146 L. Ed. 2d
865, 880 (2000), and are “presumptively invalid,” R.A.V. v. City of St. Paul, 505 U.S.
377, 382, 112 S. Ct. 2538, 2542, 120 L. Ed. 2d 305, 317 (1992) (citations omitted). To

survive under strict scrutiny, the regulation “must be the least restrictive means of

achieving a compelling state interest.” McCullen v. Coakley, ___ U.S. ___, ___, 134 S.

Ct. 2518, 2530, 189 L. Ed. 2d 502, 515 (2014) (citation omitted). In contrast, content-

neutral regulations of conduct that impose an incidental burden on speech are subject

to intermediate scrutiny because they “pose a less substantial risk of excising certain

ideas or viewpoints from the public dialogue.” Turner Broad. Sys., Inc. v. FCC, 512
U.S. 622, 642, 114 S. Ct. 2445, 2459, 129 L. Ed. 2d 497, 517 (1994).

       The United States Supreme Court recently discussed the distinction between

content-based and content-neutral regulations in Reed v. Town of Gilbert, ___ U.S.

___, 135 S. Ct. 2218, 192 L. Ed. 2d 236 (2015). Under Reed, a court initially must

consider “whether the law is content neutral on its face.” Id. at ___, 135 S. Ct. at

2228, 192 L. Ed. 2d at 246. Although Reed focused on the interpretation of content-


                                            -9-
                                STATE V. PACKINGHAM

                                   Opinion of the Court



based regulations of speech, while we concluded above that section 14-202.5 is a

regulation of conduct, even under a Reed analysis we see that section 14-202.5 is a

content-neutral regulation. On its face, this statute imposes a ban on accessing

certain defined commercial social networking Web sites without regard to any content

or message conveyed on those sites. The limitations imposed by the statute are based

not upon speech contained in or posted on a site, but instead focus on whether

functions of a particular Web site are available for use by minors. Thus, we conclude,

as the Court did in Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S. Ct. 2746,

2754, 105 L. Ed. 2d 661, 675 (1989), that section 14-202.5 “involve[s] a facially

content-neutral ban on the use [of commercial social networking Web sites].” Reed,

___ U.S. at ___, 135 S. Ct. at 2228, 192 L. Ed. 2d at 247 (citing Ward, 491 U.S. at 792,

109 S. Ct. at 2754, 105 L. Ed. 2d at 676).

      As to the intent of the General Assembly in passing section 14-202.5, the trial

court found as a matter of law that the purpose of the statute is to “facilitate the

legitimate and important aim of the protection of minors from sex offenders who are

registered in accordance with Chapter 14, Article 27A of the General Statutes.” The

parties have not challenged this conclusion of law. Reed states that a law, though

content neutral on its face, is “considered [a] content-based regulation[] of speech” if

the law “cannot be ‘justified without reference to the content of the regulated speech’

or [was] adopted by the government ‘because of disagreement with the message [the

speech] conveys.’ ” Id. at ___, 135 S. Ct. at 2227, 192 L. Ed. 2d at 245 (fourth


                                          -10-
                                STATE V. PACKINGHAM

                                   Opinion of the Court



alteration in original) (quoting Ward, 491 U.S. at 791, 109 S. Ct. at 2754, 105 L. Ed.
2d at 675). A court must address both prongs before concluding that a lower level of

scrutiny applies to the law. Id. at ___, 135 S. Ct. at 2228, 192 L. Ed. 2d at 247.

Assuming that these tests also apply to a regulation of conduct, we see that section

14-202.5 satisfies both. The justification of the statute—protecting minors from

registered sex offenders—is unrelated to any speech on a regulated site. Nor does the

statute have anything to say regarding the content of any speech on a regulated site.

As a result, we conclude that, to the extent Reed applies to our analysis of section 14-

202.5, the statute satisfies that case’s requirements and strict scrutiny is not

required. Although the statute may impose an incidental burden on the ability of

registered sex offenders to engage in speech on the Internet, “[a] regulation that

serves purposes unrelated to the content of expression is deemed neutral, even if it

has an incidental effect on some speakers or messages but not others.” Ward, 491
U.S. at 791, 109 S. Ct. at 2754, 105 L. Ed. 2d at 675 (citation omitted). Accordingly,

we conclude that N.C.G.S. § 14-202.5 is a content-neutral regulation requiring

intermediate scrutiny.

       “Articulations of intermediate scrutiny vary depending on context, but tend to

require an important or substantial government interest, a direct relationship

between the regulation and the interest, and regulation no more restrictive than

necessary to achieve that interest.” Hest, 366 N.C. at 298, 749 S.E.2d at 436 (citation

omitted).   The Supreme Court has provided guidance in applying intermediate


                                          -11-
                                 STATE V. PACKINGHAM

                                   Opinion of the Court



scrutiny.   In United States v. O’Brien, the defendant claimed that the statute

forbidding destruction of his Selective Service registration card was unconstitutional

as applied to him because such a ban on burning the card violated his right to free

speech. 391 U.S. 367, 88 S. Ct. 1673, 20 L. Ed. 2d 672 (1968). The Supreme Court

found that “when ‘speech’ and ‘nonspeech’ elements are combined in the same course

of conduct,” id. at 376, 88 S. Ct. at 1678, 20 L. Ed. 2d at 679, the regulation

             is sufficiently justified [1] if it is within the constitutional
             power of the Government; [2] if it furthers an important or
             substantial governmental interest; [3] if the governmental
             interest is unrelated to the suppression of free expression;
             and [4] if the incidental restriction on alleged First
             Amendment freedoms is no greater than is essential to the
             furtherance of that interest,

id. at 377, 88 S. Ct. at 1679, 20 L. Ed. 2d at 680. Because the statute at issue here is

a content-neutral regulation that imposes only an incidental burden on speech, we

believe the four-factor test from O’Brien is instructive in evaluating defendant’s facial

attack on N.C.G.S. § 14-202.5.

      Looking to the first two O’Brien factors, the parties agree that promulgating

restrictions such as those contained in N.C.G.S. § 14-202.5 on registered sex offenders

is within the constitutional power of the General Assembly and that protecting

children from sexual abuse is a substantial governmental interest. We then consider

O’Brien’s third factor, whether this governmental interest is related to the

suppression of free expression. The State asserts that the statute was enacted to

prevent registered sex offenders from prowling on social media and gathering


                                          -12-
                                 STATE V. PACKINGHAM

                                   Opinion of the Court



information about potential child targets.       Viewing this statute as a preventive

measure apparently intended to forestall illicit lurking and contact, we see that it is

distinguishable from other North Carolina statutes that criminalize communications

which have already occurred. The interest reflected in the statute at bar, which

protects children from convicted sex offenders who could harvest information to

facilitate contact with potential victims, is unrelated to the suppression of free speech.

Accordingly, the statute satisfies O’Brien’s third factor.

      Although the fourth O’Brien factor appears to reflect the strict scrutiny

requirement that the regulation be the “least restrictive means” of carrying out a

compelling state interest, McCullen, ___ U.S. at ___, 134 S. Ct. at 2530, 189 L. Ed. 2d

at 515, the United States Supreme Court has since explained that for content-neutral

regulations, the statute should be “narrowly tailored to serve a significant

governmental interest,” Ward, 491 U.S. at 796, 109 S. Ct. at 2756, 105 L. Ed. 2d at

678 (quoting Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293, 104 S. Ct.
3065, 3069, 82 L. Ed. 2d 221, 227 (1984)) (finding that a narrowly tailored regulation

controlling noise does not restrict free speech).         Narrow tailoring requires the

government to demonstrate that “alternative measures that burden substantially

less speech would fail to achieve the government’s interests, not simply that the

chosen route is easier.” McCullen, ___ U.S. at ___, 134 S. Ct. at 2540, 189 L. Ed. 2d

at 526.




                                          -13-
                                STATE V. PACKINGHAM

                                   Opinion of the Court



       Defendant argues that the statute is not narrowly tailored.           Specifically,

defendant contends that the statute’s definition of a “commercial social networking

Web site” is overbroad, that the statute does not take into account the underlying

offense of conviction or the likelihood of recidivism, that the statute does not require

criminal intent, that the statute is underinclusive because, inter alia, it applies only

to commercial Web sites, that less burdensome laws already exist to protect children

from   baleful   Internet   contacts,   and   that    sufficient   alternatives   allowing

communication do not exist. Defendant’s arguments are premised on the assumption

that a statute regulating the manner of speech must be drawn as narrowly as

possible, or at least more narrowly than this statute. However, the Supreme Court

has stated explicitly that “[l]est any confusion on the point remain, we reaffirm today

that a regulation of the time, place, or manner of protected speech must be narrowly

tailored to serve the government’s legitimate, content-neutral interests but that it

need not be the least restrictive or least intrusive means of doing so.” Ward, 491 U.S.

at 798, 109 S. Ct. at 2757-58, 105 L. Ed. 2d at 680. The Court went on to explain that

“[s]o long as the means chosen are not substantially broader than necessary to

achieve the government’s interest, however, the regulation will not be invalid simply

because a court concludes that the government’s interest could be adequately served

by some less-speech-restrictive alternative.” Id. at 800, 109 S. Ct. at 2758, 105 L. Ed.
2d at 681.




                                          -14-
                                STATE V. PACKINGHAM

                                  Opinion of the Court



      Instead of imposing a blanket prohibition against Internet use, the statute

establishes four specific criteria that must be met in order for a commercial social

networking Web site to be prohibited. N.C.G.S. § 14-202.5(b). In addition, the statute

entirely exempts Web sites that are exclusively devoted to speech, such as instant

messaging services and chat rooms. Id. § 14-202.5(c). Thus we see that the General

Assembly has carefully tailored the statute in such a way as to prohibit registered

sex offenders from accessing only those Web sites that allow them the opportunity to

gather information about minors, thereby addressing the evil that the statute seeks

to prevent. While we acknowledge that defendant has identified some areas in which

the statute could have been drafted even more narrowly, we conclude that the statute

is sufficiently narrowly drawn to satisfy the requirements of Ward.

      Our inquiry does not end here, however. A content-neutral statute not only

must be narrowly tailored but must also “leave open ample alternative channels for

communication.” Ward, 491 U.S. at 791, 109 S. Ct. at 2753, 105 L. Ed. 2d at 675

(quoting Cmty. for Creative Non-Violence, 468 U.S. at 293, 104 S. Ct. at 3069, 82 L.

Ed. 2d at 227). Subsection 14-202.5(c) allows such alternatives through specific

exceptions for Web sites that provide discrete e-mail, chat room, photo-sharing, and

instant messaging services. A Web site that requires one seeking access to provide

no more than a username and an email address to reach the page does not necessarily

violate the statute. Only a site that generates or creates a Web page or a personal

profile for the user and otherwise meets the requirements of the statute is prohibited.


                                         -15-
                                 STATE V. PACKINGHAM

                                     Opinion of the Court



In addition, even if a site falls within the definition of a “commercial social networking

Web site” found in subsection 14-202.5(b), in order to convict a registered sex offender

of accessing the site, the State must prove that “the sex offender knows that the site

permits minor children to become members or to create or maintain personal Web

pages on the commercial social networking Web site.” N.C.G.S. § 14-202.5(a).

       In his brief and argument to this Court, defendant lists numerous well-known

Web sites that he contends he could not access legally. In considering those and other

similar sites, we find that even where defendant is correct, the Web offers numerous

alternatives that provide the same or similar services that defendant could access

without violating N.C.G.S. § 14-202.5. For example, defendant would not violate

N.C.G.S. § 14-202.5 by accessing the Paula Deen Network, a commercial social

networking Web site that allows registered users to swap recipes and discuss cooking

techniques, because its Terms of Service require users to be at least eighteen years

old   to   maintain   a   profile.      Paula      Deen     Network   Terms   of   Service,

http://www.pauladeen.com/terms-of-service/ (last visited 5 November 2015) (“This

website is designed for and targeted to Adults. It is intended solely and exclusively

for those at least 18 years of age or older.”). Similarly, users may follow current

events on WRAL.com, which requires users to be at least eighteen years old to

register with the site and, as a result, is not prohibited.           Capitol Broadcasting

Company Terms of Use, http://www.capitolbroadcasting.com/terms-of-use/ (last

visited 5 November 2015) (“[Y]ou must be at least 18 years old to register and to use


                                            -16-
                                STATE V. PACKINGHAM

                                    Opinion of the Court



the Services.”). A sex offender engaging in an on-line job search is free to use the

commercial social networking Web site Glassdoor.com, which prohibits use by

individuals   under    the    age    of   eighteen.        Glassdoor   Terms   of   Use,

http://www.glassdoor.com/about/terms.htm (last visited 5 November 2015) (“To

access or use Glassdoor, you must be 18 years of age or older . . . .”). Finally, sex

offenders permissibly may access Shutterfly to share photos, because that site limits

its users to those eighteen and older. Shutterfly Terms of Use, http://shutterfly-

inc.com/terms.html (last visited 5 November 2015) (“In order to create a member

account with any of our Sites and Apps, you must be at least 18 years of age.”).

      While we leave for another day the question whether a site’s terms of use alone

are sufficient as a matter of law to impute knowledge of the site’s limitations on access

to a registrant, such terms of use provide specific and pertinent information to a

registered sex offender seeking lawful access to the Internet.          These examples

demonstrate that the Web offers registered sex offenders myriad sites that do not run

afoul of the statute. In addition, such methods of communication as text messages,

FaceTime, electronic mail, traditional mail, and phone calls, which are not based on

use of a Web site, are unrestricted. Accordingly, the regulation leaves open ample

channels of communication that registered sex offenders may freely access.

      Defendant cites cases from other jurisdictions faulting similar statutes.

However, those cases are not binding on this Court, and the statutes under

consideration in those cases are readily distinguishable from our own. For instance,


                                           -17-
                                 STATE V. PACKINGHAM

                                   Opinion of the Court



a federal circuit court found unconstitutional an Indiana statute that sought to

prevent most sex offenders from communicating with minors by prohibiting their use

of commercial social networking Web sites, including instant messaging services and

chat rooms. See Doe v. Prosecutor, Marion Cty., 705 F.3d 694, 695-96 (7th Cir. 2013).

The circuit court found that the law was not narrowly tailored to prevent illicit

communications between sex offenders and minors. Id. at 695. Not only did the

Indiana statute prohibit use of instant messaging and chat room services, both of

which are exempted under N.C.G.S. § 14-202.5, Indiana’s statute focused on

preventing communications, while North Carolina’s statute focuses on preventing

registered sex offenders from gathering information about minors on the Internet.

Similarly, while a federal court concluded that Louisiana’s statute, which was

analogous to Indiana’s, was facially unconstitutional because it was vague and

overbroad, Doe v. Jindal, 853 F. Supp. 2d 596, 607 (M.D. La. 2012), Louisiana

thereafter amended that statute to a version more in line with N.C.G.S. § 14-202.5,

see    La.      Rev.     Stat.      Ann.          14:91.5   (2012),   available     at

http://legis.la.gov/Legis/Law.aspx?d=78714.

      Thus, we conclude that N.C.G.S. § 14-202.5 satisfies O’Brien’s four factors, is

narrowly tailored to serve a substantial governmental interest, and leaves available

ample alternative channels of communication. Defendant has failed to meet the high

bar necessary to mount a successful facial challenge. See, e.g., Thompson, 349 N.C.

at 496, 508 S.E.2d at 285 (holding defendant’s facial challenge to a statute regulating


                                           -18-
                                 STATE V. PACKINGHAM

                                   Opinion of the Court



pretrial release failed when defendant did not establish that no set of circumstances

existed under which the act would not be valid). Accordingly, we conclude the statute

is constitutional on its face.

       We next consider defendant’s as-applied challenge.          A statute that is

constitutional on its face nevertheless may be unconstitutional as applied to a

particular defendant. Because Facebook does not limit users to those over the age of

eighteen and otherwise fits the definition of a commercial social networking Web site

set out in N.C.G.S. § 14-202.5, defendant is forbidden to access that site unless the

statute is unconstitutional as applied to him. Earlier in this opinion we observed that

the trial court made the uncontested finding that the government’s interest here is

protecting minors by preventing registered sex offenders from gathering information

about them on social media. Although we also found that the statute is content-

neutral, we observed that it imposes an incidental burden on speech on the Internet.

We now consider whether this incidental restriction on defendant is no greater than

is essential to further the government’s interest. O’Brien, 391 U.S. at 377, 88 S. Ct.

at 1679, 20 L. Ed. 2d at 680.

       Beginning with consideration of the nature and severity of the incidental

restriction, we have stated that “[i]t is possible to find some kernel of expression in

almost every activity a person undertakes.” Hest, 366 N.C. at 298, 749 S.E.2d at 436

(quoting City of Dallas v. Stanglin, 490 U.S. 19, 25, 109 S. Ct. 1591, 1595, 104 L. Ed.
2d 18, 25 (1989)). The United States Fourth Circuit Court of Appeals has held that,


                                          -19-
                                STATE V. PACKINGHAM

                                  Opinion of the Court



in the context of responding to a posting on a political campaign page maintained on

Facebook.com, simply “liking” the post is speech protected by the First Amendment,

an analysis with which we agree. See Bland v. Roberts, 730 F.3d 368, 386 (4th Cir.

2013) (“[C]licking on the ‘like’ button literally causes to be published the statement

that the User ‘likes’ something, which is itself a substantive statement.”). Here,

defendant posted the following on Facebook: “Man God is Good! How about I got so

much favor they dismissed the ticket before court even started? . . . Praise be to GOD,

WOW! Thanks JESUS!” If merely “liking” a post on Facebook.com is speech protected

by the First Amendment, we have no doubt that posting a message on that site falls

within this category as well. Thus, the statutory restrictions on defendant’s right to

speech on Facebook, while incidental, are not trivial.

      Considering next the governmental interest in protecting minors, when “a

direct relationship between the regulation and the interest” exists, Hest, 366 N.C. at

298, 749 S.E.2d at 436, an incidental burden on speech can be justified if the

governmental interest is being furthered, see Turner Broad. Sys., 512 U.S. at 662,

114 S. Ct. at 2469, 129 L. Ed. 2d at 530. Nevertheless, “[w]hen the Government

defends a regulation on speech as a means to . . . prevent anticipated harms, it must

do more than simply ‘posit the existence of the disease sought to be cured.’ ” Id. at

664, 114 S. Ct. at 2470, 129 L. Ed. 2d at 531 (quoting Quincy Cable TV, Inc. v. FCC,

768 F.2d 1434, 1455 (D.C. Cir. 1995)). Instead, the State must demonstrate “that the

regulation will in fact alleviate these harms in a direct and material way.”        Id.


                                         -20-
                                STATE V. PACKINGHAM

                                   Opinion of the Court



(citations omitted). The State argues that protection of minors from known sexual

predators is a vital duty, one this Court has recognized in another context. See

Standley v. Town of Woodfin, 362 N.C. 328, 333, 661 S.E.2d 728, 731 (2008)

(discussing the risk of recidivism among sex offenders).

      In considering this balance between the governmental interest and the

incidental burden on this defendant’s speech, we are mindful of our opinion in Britt

v. State, in which we were confronted with a challenge to the constitutionality of

N.C.G.S. § 14-415.1, which banned all convicted felons from possessing firearms. 363
N.C. 546, 681 S.E.2d 320 (2009). We held that the statute violated the North Carolina

Constitution when applied to the plaintiff because his underlying offense (a

nonviolent drug crime), his subsequent lawful behavior and demonstrated respect for

the law, and his history of peaceable conduct following his conviction, all gave no

indication that he posed any substantial threat to society. Id. at 550, 681 S.E.2d at

323. As a result, we concluded that the statute barring the plaintiff from possessing

a firearm was “not fairly related” to the governmental purpose for which the statute

was enacted, which was “the preservation of public peace and safety.” Id. The statute

was unconstitutional as applied to the plaintiff when prosecution would not further

that governmental interest.

      As indicated by our analysis in Britt, the determination whether a statute is

unconstitutional as applied is strongly influenced by the facts in a particular case. In

ascertaining whether the government’s interest in protecting children from


                                          -21-
                                 STATE V. PACKINGHAM

                                   Opinion of the Court



registered sex offenders who are lurking on social networking Web sites and gleaning

information on potential targets is furthered by prosecution of this defendant, we

observe that defendant has the status of a registered sex offender because he was

convicted of indecent liberties with a minor, a sex crime against a child falling directly

within the purview of section 14-202.5. Officers who searched his home found a

signed written notice advising defendant of sites he could not legally access.

Defendant set up his Facebook page under an alias, further indicating his awareness

that he was indulging in forbidden behavior while simultaneously hiding his identity

from investigators and parents. Thus defendant’s case is readily distinguishable from

Britt, in which the plaintiff’s underlying conviction for drugs was considerably less

directly related to the possession of “sporting rifles and shotguns” than is defendant’s

indecent liberties conviction to his use of Internet sites frequented by minors.

Moreover, the plaintiff in Britt discussed the law’s application to him with his local

sheriff and thereafter voluntarily divested himself of all firearms before instituting

his constitutional challenge to the statute, while defendant here deliberately

disguised his identity. Id. at 547-48, 681 S.E.2d at 321-22. Unlike the plaintiff in

Britt, defendant neither demonstrated respect for the law nor made good faith efforts

to comply with the statute. These facts satisfy us that the incidental burden imposed

upon this defendant, who is barred from Facebook.com but not from many other sites,

is not greater than necessary to further the governmental interest of protecting

children from registered sex offenders.          Thus, N.C.G.S. § 14-202.5 is not an


                                          -22-
                                STATE V. PACKINGHAM

                                  Opinion of the Court



unreasonable regulation and is constitutional as applied to defendant. Cf. id. at 550,
681 S.E.2d at 323.

      Defendant also argues that N.C.G.S. § 14-202.5 is unconstitutionally

overbroad. “In the First Amendment context, . . . this Court recognizes ‘a second type

of facial challenge,’ whereby a law may be invalidated as overbroad if ‘a substantial

number of its applications are unconstitutional, judged in relation to the statute’s

plainly legitimate sweep.’ ” United States v. Stevens, 559 U.S. 460, 473, 130 S. Ct.
1577, 1587, 176 L. Ed. 2d 435, 447 (2010) (quoting Wash. State Grange v. Wash. State

Republican Party, 552 U.S. 442, 449 n.6, 128 S. Ct. 1184, 1190 n.6, 170 L. Ed. 2d 151,

160 n.6 (2008)). In Broadrick v. Oklahoma, the Court clarified the limited scope of

the overbreadth doctrine, explaining that

             the plain import of our cases is, at the very least, that
             facial overbreadth adjudication is an exception to our
             traditional rules of practice and that its function, a limited
             one at the outset, attenuates as the otherwise unprotected
             behavior that it forbids the State to sanction moves from
             “pure speech” toward conduct and that conduct—even if
             expressive—falls within the scope of otherwise valid
             criminal laws that reflect legitimate state interests in
             maintaining comprehensive controls over harmful,
             constitutionally unprotected conduct. Although such laws,
             if too broadly worded, may deter protected speech to some
             unknown extent, there comes a point where that effect—at
             best a prediction—cannot, with confidence, justify
             invalidating a statute on its face and so prohibiting a State
             from enforcing the statute against conduct that is
             admittedly within its power to proscribe.

413 U.S. 601, 615, 93 S. Ct. 2908, 2917-18, 37 L. Ed. 2d 830, 842 (1973). Because the



                                         -23-
                                 STATE V. PACKINGHAM

                                   Opinion of the Court



notion of striking a statute at the request of one to whom it otherwise unquestionably

applies goes against the grain of “prudential limitations on constitutional

adjudication,” New York v. Ferber, 458 U.S. 747, 767, 102 S. Ct. 3348, 3360, 73 L. Ed.
2d 1113, 1130 (1982), the Supreme Court of the United States has recognized that

the doctrine is “strong medicine” to be administered only with caution and as a “last

resort,” id. at 769, 102 S. Ct. at 3361, 73 L. Ed. 2d at 1130 (quoting Broadrick, 413
U.S. at 613, 93 S. Ct. at 2916, 37 L. Ed. 2d at 814). A party raising such a challenge

“bears the burden of demonstrating, ‘from the text of [the law] and from actual fact,’

that substantial overbreadth exists.” Virginia v. Hicks, 539 U.S. 113, 122, 123 S. Ct.
2191, 2198, 156 L. Ed. 2d 148, 159 (2003) (alteration in original) (quoting N.Y. State

Club Ass’n v. City of New York, 487 U.S. 1, 14, 108 S. Ct. 2225, 2234, 101 L. Ed. 2d 1,

17 (1988)).   When a statute’s infringement on speech protected under the First

Amendment is marginal, a finding of facial invalidity is inappropriate if the

“remainder of the statute . . . covers a whole range of easily identifiable and

constitutionally proscribable . . . conduct.” Ferber, 458 U.S. at 770 n.25, 102 S. Ct. at

3362 n.25, 73 L. Ed. 2d at 1131 n.25 (alterations in original) (quoting U.S. Civil Serv.

Comm’n v. Nat’l Ass’n of Letter Carriers, 413 U.S. 548, 580-81, 93 S. Ct. 2880, 2898,

37 L. Ed. 2d 796, 817 (1973)).

      In an overbreadth analysis, the reviewing court must “construe the challenged

statute.” United States v. Williams, 553 U.S. 285, 293, 128 S. Ct. 1830, 1838, 170 L.

Ed. 2d 650, 662 (2008). As detailed above in our analysis of the facial constitutionality


                                          -24-
                                 STATE V. PACKINGHAM

                                   Opinion of the Court



of the statute, we see that the statute is drafted carefully to limit its reach by

establishing four specific criteria that must be met before access to a commercial

social networking Web site is prohibited to a registered sex offender, N.C.G.S. § 14-

202.5(b); that the statute exempts sites that are exclusively devoted to speech, id. §

14-202.5(c); and that the statute requires the State to prove that a registered sex

offender knew the site permitted minor children to become members or to create or

maintain personal Web pages on the commercial social networking Web site, id. § 14-

202.5(a). These factors ensure that registered sex offenders are prohibited from

accessing only those Web sites where they could actually gather information about

minors to target. Outside these limits, registered sex offenders are free to use the

Internet.

      Although this statute “may deter protected speech to some unknown extent,”

Broadrick, 413 U.S. at 615, 93 S. Ct. at 2917, 37 L. Ed. 2d at 842, that effect can be

characterized “at best [as] a prediction,” id., 93 S. Ct. at 2917-18, 37 L. Ed. 2d at 842,

and we “cannot, with confidence, justify invalidating [this] statute on its face,” id., 93

S. Ct. at 2918, 37 L. Ed. 2d at 842, and prohibit the State from continuing to enforce

a statute protecting such an important government interest, id. Given the reluctance

with which courts administer the strong medicine of overbreadth, we conclude section

14-202.5 does not sweep too broadly in preventing registered sex offenders from

accessing carefully delineated Web sites where vulnerable youthful users may

congregate.   As in Broadrick, “whatever overbreadth may exist should be cured


                                          -25-
                                STATE V. PACKINGHAM

                                   Opinion of the Court



through case-by-case analysis of the fact situations to which its sanctions, assertedly,

may not be applied.” Id. at 615-16, 93 S. Ct. at 2918, 37 L. Ed. 2d at 842.

      Finally, the State challenges the Court of Appeals holding that the statute is

unconstitutionally vague. Laws that are not “clearly defined” are void for vagueness

under the Due Process Clause. See Grayned v. City of Rockford, 408 U.S. 104, 108,

92 S. Ct. 2294, 2298, 33 L. Ed. 2d 222, 227 (1972). Laws must “give the person of

ordinary intelligence a reasonable opportunity to know what is prohibited,” id. at 108,

92 S. Ct. at 2298-99, 33 L. Ed. 2d at 227, and must also provide sufficient clarity to

prevent arbitrary and discriminatory enforcement, see Petersilie, 334 N.C. at 182, 432

S.E.2d at 839; see also Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455
U.S. 489, 102 S. Ct. 1186, 71 L. Ed. 2d 362 (1982). Vague laws chill free speech

because “[u]ncertain meanings inevitably lead citizens to ‘steer far wider of the

unlawful zone . . . than if the boundaries of the forbidden areas were clearly

marked.’ ” Grayned, 408 U.S. at 109, 92 S. Ct. at 2299, 33 L. Ed. 2d at 228 (second

alteration in original) (quoting Baggett v. Bullitt, 377 U.S. 360, 372, 84 S. Ct. 1316,

1323, 12 L. Ed. 2d 377, 385 (1964)).

      Vagueness cannot be raised by a defendant whose conduct falls squarely within

the scope of the statute. See Parker v. Levy, 417 U.S. 733, 756, 94 S. Ct. 2547, 2562,

41 L. Ed. 2d 439, 458 (1974) (“One to whose conduct a statute clearly applies may not

successfully challenge it for vagueness.”); see also Hoffman Estates, 455 U.S. at 495,

102 S. Ct. at 1191, 71 L. Ed. 2d at 369 (“A plaintiff who engages in some conduct that


                                          -26-
                               STATE V. PACKINGHAM

                                 Opinion of the Court



is clearly proscribed cannot complain of the vagueness of the law as applied to the

conduct of others.”).   The Court of Appeals “assume[d] that persons of ordinary

intelligence would likely interpret the statute as prohibiting access to mainstream

commercial social networking sites such as Facebook.com.” Packingham, ___ N.C.

App. at ___, 748 S.E.2d at 153. Whatever the status of other Web sites, no party

disputes that Facebook.com, the site at issue here, falls under N.C.G.S. § 14-202.5’s

definition of “commercial social networking Web site.” While an argument may be

made that the statutory term “access” could be vague in other contexts, defendant’s

logging into his Facebook account and posting a message on his page is

unquestionably “accessing” Facebook.com.          Defendant’s conduct defeats his

vagueness claim.

      Accordingly, we reverse the opinion of the Court of Appeals.

      REVERSED.

      Justice ERVIN did not participate in the consideration or decision of this case.




                                        -27-
                                STATE V. PACKINGHAM

                                HUDSON, J., dissenting



      Justice HUDSON dissenting.


      The majority concludes that N.C.G.S. § 14-202.5 (2013), which bars any

registered sex offender from accessing any commercial social networking site on

which he knows a minor can create or maintain a profile, is constitutional on its face

and as applied to defendant. Because I conclude that the statute is unconstitutional

on its face, I disagree with the majority’s reversal of the Court of Appeals. More

specifically, I conclude that section 14-202.5 is not narrowly tailored enough to

withstand even intermediate scrutiny and that it is facially overbroad under the First

Amendment. Accordingly, I respectfully dissent.

      As an initial matter, I agree with the majority opinion to the extent it concludes

that N.C.G.S. § 14-202.5, by proscribing access to commercial social networking sites,

targets sites which are used for “gathering information and [as] means of

communication.” However, I do not agree with the later assertion that the statute

primarily regulates conduct and places only an “incidental” burden on speech. This

statute completely bars registered sex offenders from communicating with others

through many widely utilized commercial networking sites. Therefore, in my view,

it primarily targets expressive activity usually protected by the First Amendment.

See, e.g., Reno v. ACLU, 521 U.S. 844, 870, 117 S. Ct. 2329, 2344 (1997) (observing

that previous cases from that Court “provide no basis for qualifying the level of First

Amendment scrutiny that should be applied” to online activities); see also Brown v.



                                         -28-
                                STATE V. PACKINGHAM

                                HUDSON, J., dissenting



Entm’t Merchs. Ass’n, ___ U.S. ___, ___, 131 S. Ct. 2729, 2733 (2011) (“And whatever

the challenges of applying the Constitution to ever-advancing technology, the basic

principles of freedom of speech and the press, like the First Amendment’s command,

do not vary when a new and different medium for communication appears.” (citation

and internal quotation marks omitted)).

      The majority finds the “four-factor test from [United States v. O’Brien, 391 U.S.
367, 88 S. Ct. 1673 (1968)] instructive” in applying intermediate scrutiny to what it

sees as an “incidental” burden on speech. O’Brien involved a regulatory ban on

burning of a draft card, which the Court saw as conduct having a “communicative

element.” Id. at 376, 88 S. Ct. at 1678. Because I read O’Brien to apply only where

the restriction primarily targets expressive conduct, and because the statute at issue

here necessarily burdens speech directly, I would not apply O’Brien’s four-factor test

here. See id., 88 S. Ct. at 1678-79 (“This Court has held that when ‘speech’ and

‘nonspeech’ elements are combined in the same course of conduct, a sufficiently

important governmental interest in regulating the nonspeech element can justify

incidental limitations on First Amendment freedoms.”). Instead, I would analyze this

statute as one that, by design and in effect, primarily and directly regulates First

Amendment-protected activity, not conduct.

      Because this statute primarily regulates speech (and other protected activity),

I would apply the scrutiny applicable to restrictions on speech. See, e.g., McCullen v.

Coakley, ___ U.S. ___, ___, 134 S. Ct. 2518, 2530 (2014); Holder v. Humanitarian Law


                                          -29-
                                 STATE V. PACKINGHAM

                                 HUDSON, J., dissenting



Project, 561 U.S. 1, 26-28, 130 S. Ct. 2705, 2723-24 (2010). According to these cases,

the next step would be to determine whether the statute is content-based or content-

neutral. Content-based restrictions are “presumptively unconstitutional” and can

stand only if they survive strict scrutiny, the most difficult test in federal

constitutional law. McCullen, ___ at ___, 134 S. Ct. 2530. In contrast, content-neutral

measures that burden speech are subject to a form of intermediate scrutiny—a still

difficult but less exacting analysis. See id. at ___, 134 S. Ct. 2530.

      Here, applying the United States Supreme Court’s recent decision in Reed v.

Town of Gilbert, ___ U.S. ___, 135 S. Ct. 2218 (2015), the majority concludes that

N.C.G.S. § 14-202.5 is a content-neutral burden on conduct only incidentally affecting

speech. While I think there is a strong argument in light of Reed that the statute is

content-based because it prohibits registered sex offenders from accessing some

websites, but not others, based on the content that appears on the sites, I do not think

we need to resolve this question because I conclude that the law cannot withstand

even intermediate scrutiny.

      The intermediate scrutiny standard applicable to content-neutral regulations

on speech requires the government to demonstrate, inter alia, that the restriction is

“narrowly tailored to serve a significant governmental interest.” McCullen, ___ U.S.

at ___, 134 S. Ct. at 2534 (quoting Ward v. Rock Against Racism, 491 U.S.781, 796,

109 S. Ct. 2756, 2746 (1989)). More specifically,

                    [f]or a content-neutral time, place, or manner


                                          -30-
                                 STATE V. PACKINGHAM

                                 HUDSON, J., dissenting



             regulation to be narrowly tailored, it must not burden
             substantially more speech than is necessary to further the
             government’s legitimate [and significant] interests. Such
             a regulation, unlike a content-based restriction of speech,
             need not be the least restrictive or least intrusive means of
             serving the government’s interests. But the government
             still may not regulate expression in such a manner that a
             substantial portion of the burden on speech does not serve
             to advance its goals.

Id. at ___, 134 S. Ct. at 2535 (citations and internal quotation marks omitted). In

short, when a statute “burden[s] substantially more speech than necessary to achieve

the [government’s] asserted interests,” it will fail this form of intermediate scrutiny.

Id. at ___, 134 S. Ct. at 2537. Here, there is no dispute that the State’s purported

concern—protecting minors from exploitation by registered sex offenders using the

Internet—qualifies as a legitimate and significant government interest. The central

question, then, is whether section 14-202.5 “burden[s] substantially more speech than

necessary” in support of that interest. Id. at ___, 134 S. Ct. at 2537.

      I conclude that it does.    First, the statute as written sweeps too broadly

regarding who is subject to its prohibitions. As noted, the State’s interest here is in

protecting minors from registered sex offenders using the Internet. However, this

statute applies to all registered offenders. See § 14-202.5(a) (“It is unlawful for a

[registered] sex offender . . . to access a commercial social networking Web site where

the sex offender knows that the site permits minor children to become members or to

create or maintain personal Web pages on the commercial social networking Web

site.”). The statute is not restricted in application only to those whose offenses


                                          -31-
                                STATE V. PACKINGHAM

                                 HUDSON, J., dissenting



harmed a minor or in some way involved a computer or the Internet, nor to those who

have been shown to be particularly violent, dangerous, or likely to reoffend. This

statute therefore groups together, without distinction, offenders whose history and

past conduct directly implicate the State’s concerns with those who do not. To the

extent the statute does so, it “burden[s] . . . more speech than necessary to achieve

the [State’s] interests.” McCullen, ___ U.S. at ___, 134 S. Ct. at 2537.

      Second, as written, the statute also sweeps far too broadly regarding the

activity it prohibits. The majority asserts that the statute prohibits “registered

sex offenders from accessing only those Web sites that allow them the opportunity to

gather information about minors.”       But in fact, the statute contains no such

limitation. Section 14-202.5 defines the term “commercial social networking Web

site” as a website that (1) is operated by someone who derives revenue from the site;

(2) facilitates “social introduction” or “information exchanges” between two or more

people; (3) allows users “to create Web pages or personal profiles that contain

information such as the name or nickname of the user, photographs placed on the

personal Web page by the user, [or] other personal information about the user . . .

that may be accessed by other users or visitors” to the site; and (4) provides “users or

visitors mechanisms to communicate with other users.” N.C.G.S. § 14-202.5(b). I

note in particular that the statute’s description of a “personal profile[ ],” and the

language “such as” when referring to the information that can appear in such profiles,

could bring within the statute’s scope many websites that allow users to register by


                                          -32-
                                   STATE V. PACKINGHAM

                                   HUDSON, J., dissenting



going through the minimal process of creating a username and adding an email

address or telephone number. As a result, this definition clearly includes sites that

are normally thought of as “social networking” sites, like Facebook, Google+,

LinkedIn, Instagram, Reddit, and MySpace. However, the statute also likely includes

sites like Foodnetwork.com, and even news sites like the websites for The New York

Times and North Carolina’s own News & Observer. See The News & Observer Terms

of Service, http://www.newsobserver.com/customer-service/terms-of-service/ (last

visited Oct. 22, 2015) (stating that “[i]f you are under eighteen (18) then you may only

use NewsObserver.com with the consent of a parent or legal guardian” but not

limiting registration on the site to adults). Most strikingly, the statute may even bar

all registered offenders from visiting the sites of Internet giants like Amazon 2 and

Google.

       In short, however legitimate—even compelling—the State’s interest in

protecting children might be, the plausible sweep of the statute as currently written

“create[s] a criminal prohibition of alarming breadth,” United States v. Stevens, 559
U.S. 460, 474, 130 S. Ct. 1577, 1588 (2010), and extends well beyond the evils the

State seeks to combat. I therefore conclude that N.C.G.S. § 14-202.5 “burden[s]


       2  The statute does except from this definition any website that “[h]as as its primary
purpose the facilitation of commercial transactions involving goods or services between its
members or visitors.” N.C.G.S. § 14-202.5(c)(2) (emphasis added). However, as defendant
argues, “Amazon’s primary purpose is to facilitate transactions between Amazon itself and its
visitors, not between users of the Web site and other users.” (Emphasis added.) Accordingly,
it appears that this exception does not actually apply to websites like Amazon, but only covers
websites like Craigslist or eBay.

                                             -33-
                               STATE V. PACKINGHAM

                                HUDSON, J., dissenting



substantially more speech than necessary to achieve the [State’s legitimate]

interests,” McCullen, ___ U.S. at ___, 134 S. Ct. at 2537, and cannot survive even the

intermediate scrutiny applied to content-neutral restrictions on speech.

      In addition, for similar reasons, I conclude that this statute is also facially

overbroad under the First Amendment. The overbreadth inquiry is very similar to

the “narrow-tailoring” inquiry described above:      First Amendment overbreadth

doctrine requires a court to invalidate a statute that “prohibits a substantial amount

of protected speech.” United States v. Williams, 553 U.S. 285, 292, 128 S. Ct. 1830,

1838 (2008). There is, however, one important nuance. Namely, while the Supreme

Court of the United States has often invalidated specific applications of statutes

under as-applied challenges, see, e.g., McCullen, ___ U.S. at ___, 134 S. Ct. at 2528,

2541, that Court has also made clear that First Amendment doctrine specifically

permits litigants to make facial challenges based on overbreadth, see, e.g., Stevens,
559 U.S. at 473, 130 S. Ct. at 1587 (“In the First Amendment context, however, this

Court recognizes a second type of facial challenge, whereby a law may be invalidated

as overbroad if a substantial number of its applications are unconstitutional, judged

in relation to the statute’s plainly legitimate sweep.” (emphasis added) (citation and

internal quotation marks omitted)); Williams, 553 U.S. at 292, 128 S. Ct. at 1838

(“According to our First Amendment overbreadth doctrine, a statute is facially

invalid if it prohibits a substantial amount of protected speech.”(emphasis added)).

The Court has even noted that such a challenge is permitted when the challenger’s


                                         -34-
                                 STATE V. PACKINGHAM

                                 HUDSON, J., dissenting



own conduct would clearly fall within the scope of the statute’s prohibition and the

claim is based only on how that statute might apply to the activity of others. See, e.g.,

Humanitarian Law Project, 561 U.S. at 20, 130 S. Ct. at 2719 (“[A] plaintiff whose

speech is clearly proscribed cannot raise a successful vagueness claim under the Due

Process Clause of the Fifth Amendment for lack of notice. And he certainly cannot

do so based on the speech of others.        [But s]uch a plaintiff may have a valid

overbreadth claim under the First Amendment . . . .”). In light of this precedent

permitting such challenges, and for the reasons noted above, I would hold that the

statute at issue here, N.C.G.S. § 14-202.5, is facially overbroad and therefore

unconstitutional, regardless of its application in this specific case.

      For the foregoing reasons, I conclude that N.C.G.S. § 14-202.5 is both

insufficiently narrowly tailored to satisfy intermediate scrutiny and facially

overbroad under the First Amendment.          Because I disagree with the majority’s

conclusions to the contrary, I respectfully dissent.


      Justice BEASLEY joins in this opinion.




                                          -35-